Citation Nr: 0617530	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  06-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The appellant is the daughter of the veteran in this case.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that she was not eligible for 
DEA benefits under Chapter 35, Title 38, United States Code.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals), 
submitted in April 2006, the appellant requested that she be 
scheduled for a hearing before a Veterans Law Judge sitting 
at a local VA Regional Office.  However, it does not appear 
that a hearing has been scheduled or that the appellant has 
withdrawn her hearing request.   

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at a local VA Regional Office 
closest to her home, as soon as 
practicable.  Once the appellant has been 
afforded the requested hearing, or in the 
event that she withdraws her hearing 
request or fails to appear, the case 
should be returned to the Board for 
appellate consideration.

The appellant is reminded that she has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the appellant unless she is 
so notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



